                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 1
                                                                          Mar 24, 2020
 2                                                                            SEAN F. MCAVOY, CLERK




 3                          UNITED STATES DISTRICT COURT

 4                        EASTERN DISTRICT OF WASHINGTON

 5   BECKY L.1,                                         No. 1:19-CV-03236-MKD

 6                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 7   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
 8   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
 9   SECURITY,                                          ECF Nos. 14, 16

10                         Defendant.
              Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 16,
11
     requesting remand of the above-captioned matter to the Commissioner for
12
     additional administrative proceeding pursuant to sentence four of 42 U.S.C. §
13
     405(g). Attorney D. James Tree represents Plaintiff. Attorney Jeffrey E. Staples
14
     represents Defendant. The parties have consented to proceed before a magistrate
15
     judge. ECF No. 6.
16

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
 1         After consideration, IT IS HEREBY ORDERED that:

 2         1. The parties’ Stipulated Motion for Remand, ECF No. 16, is GRANTED.

 3         2. The above-captioned case be REVERSED and REMANDED to the

 4   Commissioner of Social Security for further administrative proceeding pursuant to

 5   sentence four of 42 U.S.C. § 405(g).

 6         On remand, the parties stipulate that the ALJ will:

 7         (1) Reevaluate the evidence;
           (2) Reevaluate Plaintiff’s alleged symptoms;
 8         (3) Reassess Plaintiff’s RFC;
           (4) Conduct a de novo hearing; and
 9         (5) Issue a new decision.

10   ECF No. 16 at 1-2.

11         3. Judgment shall be entered for PLAINTIFF.

12         4. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is STRICKEN

13   AS MOOT.

14         5. Upon proper presentation, this Court consider Plaintiff’s application for

15   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

16         The District Court Executive is directed to enter this Order, enter

17   Judgment, forward copies to counsel, and CLOSE THE FILE.

18         DATED March 24, 2020.
                                   s/Mary K. Dimke
19                                 MARY K. DIMKE
                          UNITED STATES MAGISTRATE JUDGE
20



     ORDER - 2
